                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

MICHAEL DIBENEDETTO,

     Plaintiff,

v.                                  Case No: 8:20-cv-1066-T-33CPT

PROWAY CONSTRUCTION GROUP,
LLC, SOUTH SHORE RECYCLING
& CRUSHING, LLC and ROBERT
VOLLMER,

     Defendants.
                                   /

                ORDER ON MOTIONS FOR SUMMARY JUDGMENT

     The Court takes this opportunity to advise the parties

of the Court’s requirements for motions for summary judgment.

The below requirements are also listed on the undersigned’s

webpage    at     https://www.flmd.uscourts.gov/judges/virginia-

covington.

     Absent the Court’s permission, a party may not file

multiple motions for summary judgment.

     Each motion for summary judgment must include a section

titled    “Statement    of   Material   Facts.”   The   statement   of

material facts must list each material fact alleged not to be

disputed in separate, numbered paragraphs. Each fact must be

supported by a pinpoint citation to the specific part of the

record relied upon to support that fact. For example, a
reference to “Deposition of Jones” is insufficient; the page

and line number of the deposition transcript must be included.

The   record   includes   depositions,      electronically   stored

information,    affidavits   or       declarations,   stipulations,

admissions, and interrogatory answers. It does not include

lawyers’ affidavits.

      When preparing the statement of material facts, the

moving party must reference only the material facts necessary

for the Court to determine the issues presented in the motion

for summary judgment. Legal argument should not be included

in the statement of material facts. Failure to submit a proper

statement of material facts constitutes grounds for denial of

the motion.

      Each response in opposition to a motion for summary

judgment must include a section titled “Response to Statement

of Material Facts.” The opposing party’s response must mirror

the statement of material facts by admitting and/or denying

each of the moving party’s assertions in matching numbered

paragraphs. Each denial must set forth a pinpoint citation to

the record where the fact is disputed. Although the opposing

party’s response must correspond with the paragraph scheme

used in the statement of material facts, the response need

not repeat the text of the moving party’s paragraphs. In


                                  2
deciding a motion for summary judgment, the Court will deem

admitted any fact in the statement of material facts that the

opposing party does not specifically controvert, provided

record   evidence    supports    the   moving     party’s   statement.

Additional facts the party opposing summary judgment contends

are material shall be numbered and placed at the end of the

opposing party’s response and include a pinpoint citation to

the record where the fact is established.

     When resolving a motion for summary judgment, the Court

has no independent duty to search and consider any part of

the record not otherwise referenced and pinpoint cited in the

statement of material facts and response thereto. See Fed. R.

Civ. P. 56(c)(3)(“The court need consider only the cited

materials,   but    it   may   consider   other    materials   in   the

record.”).

     A party relying on a deposition transcript to support a

motion for summary judgment must file the transcript in its

entirety (condensed version is fine) with exhibits.

     Counsel filing a document with exhibits totaling more

than 10 pages must create an index to the exhibits, including

the exhibit number and title. File the index as the first

attachment to the parent document.




                                   3
     DONE and ORDERED in Chambers in Tampa, Florida, this

27th day of October, 2020.




                             4
